DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive.  Additionally the applicant states they maintain their arguments from October 21, 2020.  The examiner maintains the positions taken in the response to those arguments of November 9, 2020.
The applicant argues that Spitzner does not teach or suggest an icing factor that indicates a severity of an icing event across a non-binary distribution.  They argue this because allegedly the parameters discussed in [0052] are used to determine whether there is ice present or not, which is binary.  The controller of Spitzner however does not determine its heating commands based solely on the presence of ice.  Environmental factors are collected as well and used with the presence of ice determination to determine a forecast for the presence of ice.  This is supported by Figure 2 and paragraph [0052] of Spitzner stating,” Here, a cognitive ice prediction and ice detection is realized. Different parameters, namely, the environmental factors / environmental values U, such as temperature, humidity, dew point, wind speed, and the like are collected and combined to form an overall picture, wherein these readings with a corresponding recognition of presence of ice signal EV, or in the case of no ice present, signal negative feedback EN, so that on the basis of these measurements a forecast for the presence of ice is issued”.  Therefore, the icing factor of Spitzner is a non-binary distribution as it does not simply evaluate whether there is ice present or not, but has additional environmental factors.
Applicant’s argument pertaining to “a rate of degradation of a power curve” are not persuasive.  The examiner maintains the position made in the rejection of November 9, 2020 on the second half of page 2.  The applicant alleges that the examiner is not addressing the “rate” 
The applicant argues that the cited references do not teach “determining an icing factor based on a rate of degradation of a power curve”, but only argues the teachings of Spitzner and not the rejection made which is Spitzner in view of Wilson.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection uses the teachings of Wilson regarding adapting a control value of the wind turbine system based on aerodynamic/power degradation caused by a factor such as ice ([0020-0021]), which may done for different wind speeds which forms a power curve, ([0027]).  These teachings of Wilson are applied to the control system of Spitzner 
The applicant argues the same reasoning on page 13 regarding the “non-binary distribution” as on page 10.  The examiner has addressed this argument in the first portion in the Response to Arguments section.
The applicant argues that Spitzner does not teach any heating power level being predefined.  The examiner’s position is that the heating power levels determined by the controller of Spitzner ([0054]) are predefined.  The controller of Spitzner was programmed by someone.  This means that the heating power levels that are determined by the controller are predefined and not random or an act of free-will by the controller.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 3 the limitation “a rate of degradation of a power curve” is indefinite.  The examiner interprets the rate of degradation as being a quantitative descriptor of degradation, which is a rate (for full details of this position see numeral 4 above).  Based on the applicant’s remarks on page 11, it seems as the applicant is taking the position that “a rate of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 8, 11-13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzner et al. (U.S Pre-Grant Publication 2015/0023792) hereinafter Spitzner in view of Miranda et al. (U.S Pre-Grant Publication 20130078093) hereinafter Miranda and Wilson et al. (U.S Pre-Grant Publication 20160312767) hereinafter Wilson.
13.	Regarding claim 1, Spitzner teaches a method of heating a wind turbine blade comprising a plurality of heating zones {[0001]}, the method comprising: determining an icing factor based on environmental conditions {[0052]}, wherein the icing factor indicates a severity of an icing event across a non-binary distribution {[0052], numerous factors when determining an overall picture for cognitive ice prediction resulting in non-binary icing factor}; determining from the plurality of heating zones, one or more heating zones to activate based on the determined icing factor {[0002]}, wherein each of the plurality of heating zones comprises one or more Electro-Thermal Heating Elements {[0002], Figure 5 (210, 211, 212, 213, 214, 220, 221, 222, 223, 230, 231, 232, 24)}; and activating the one or more Electro-Thermal Heating elements corresponding to the determined one or more heating zones to generate heat {[0002]}.
14.	Spitzner also teaches identifying from the plurality of heating zones, one or more heating zones at different radial positions based on the icing factor {[0002] and [0064], Figure 5 main heater (210, 220, and 230)}.  Spitzner is silent regarding the selection of the heating zone to be activated based on greater aerodynamic performance.   Miranda pertains to the de-icing of wind turbine blades.  Miranda teaches the selection of a signal for deicing to factor in greater aerodynamic performance {[0016]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the controller of Spitzner also factor in the aerodynamic performance as taught by Miranda for the use of the different radial positions of the heating elements in the selection of heating zones for greater aerodynamic performance.  One of ordinary skill in the art would be motivated to do so for optimal aerodynamic benefit because ice is known to negatively impact the aerodynamics {Spitzner [0006]}.	

16.	Regarding claim 2, Spitzner further teaches in which the icing factor is further determined based on one or more of ambient air temperature, liquid water content of the air, and wind speed {[0052]}.
17.	Regarding claim 3, Spitzner further teaches in which the icing factor is determined continuously {[0001]}.
18.	Regarding claim 4, Spitzner further teaches in which the icing factor is determined at predetermined intervals {[0001]}.
19.	Regarding claim 8, Spitzner further teaches in which the greater aerodynamic performance varies along a length of a wind turbine blade {Figure 5 (11) can be seen to have variable geometry over the length and therefore aerodynamic performance with separate heating modular heating elements along the span Figure 5 (210, 220, 230)}; wherein the aerodynamic performance is a percentage contribution to the power generated by a wind turbine {[0001], wind turbines generate power based on aerodynamic performance}.

21.	Regarding claim 12, Spitzner further teaches identifying a percentage of the duty cycle for activating the Electro-Thermal Heating elements for each of the determined one or more heating zones {[0002] and [0054]}.
22.	Regarding claim 13, Spitzner further teaches activating the Electro-Thermal Heating elements of the determined one or more heating zones, based on the determined duty cycle {[0002] and [0054]}.
23.	Regarding claim 15, Spitzner further teaches in which as the icing factor indicates an increasing severity of an icing event an amount of heating zones included in the determined one or more heating zones increases {[0054], [0027], and [0052]-[0053]}.
24.	Regarding claim 22, Spitzner further teaches identifying from the plurality of heating zones, one or more heating zones at different radial positions based on the icing factor {[0002] and [0064], Figure 5 main heater (210, 220, and 230)}.  Spitzner is silent regarding the selection of the heating zone to be activated based on greater aerodynamic performance.   Miranda pertains to the de-icing of wind turbine blades.  Miranda teaches the selection of a signal for deicing to factor in greater aerodynamic performance {[0016]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the controller of Spitzner also factor in the aerodynamic performance as taught by Miranda for the use of the different radial positions of the heating elements in the selection of heating zones for greater aerodynamic performance.  One of ordinary skill in the art would be motivated to do so for optimal aerodynamic benefit because ice is known to negatively impact the aerodynamics {Spitzner [0006]}.	
s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Miranda and Wilson as applied to claims 1-4, 8, 11-13, 15, and 22 above, and further in view of Arlaban et al. (U.S Pre-Grant Publication 20170226990) hereinafter Arlaban.
26.	Regarding claim 5, the combination of Spitzner and Miranda teaches the method of claim 1 and the monitoring of one or more environmental conditions {Spitzner [0052]}, but is silent regarding comparing the one or more environmental conditions and/or operating parameters to a threshold criteria; and triggering the determination of the icing factor if the threshold criteria are satisfied.  Arlaban pertains to a wind turbine control system for ice removal.  Arlaban teaches the monitoring of one or more environmental conditions and or operating parameters {[0127], wind speed and temperature}; comparing the one or more environmental conditions and/or operating parameters to a threshold criteria {[0127], wind speed and temperature are compared to curves}; and the determination based on the threshold criteria if the heating system would be effective {[0127], determination is made whether heating system will be effective based on wind speed and temperature}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included a first step to estimate if the any deicing would be effective for the performance of the wind turbine as taught by Arlaban and applied it to the modified control system of Spitzner.  One of ordinary skill in the art would be motivated to do so to increase the effectiveness of the wind turbine by not initiating any steps of a deicing procedure in conditions where deicing would not be beneficial {Arlaban [0127]}.	
27.	Regarding claim 6, the combination of Spitzner and Arlaban further teaches overriding the triggering of the determination of the icing factor based on wind conditions {Arlaban [0127]}.  
28.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Miranda and Wilson as applied to claims 1-4, 8, 11-13, 15, and 22 above, and further in view of Haden et al. (U.S Pre-Grant Publication 20150303369) hereinafter Haden.
.  
30.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Miranda and Wilson as applied to claims 1-4, 8, 11-13, 15, and 22 above, and further in view of Laurberg (U.S Pre-Grant Publication 20130022466) hereinafter Laurberg.
31.	Regarding claim 29, the combination of Spitzner, Miranda, and Wilson teach the method of claim 1.  The combination of Spitzner, Miranda, and Wilson made in the rejection of claim 1, does not teach the precise execution of the controller signals sent to the heating elements in all scenarios; the control signals to the heating elements are what create heating zones.  Laurberg pertains to a wind turbine deicing system.  Laurberg teaches sending different amounts of power to different areas of the blade, where non-adjacent areas receive the same power creating a non-adjacent heating zone {[0064]}.  
32.	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the controller of Spitzner send similar signals to non-adjacent heating elements resulting in non-adjacent heating zones as taught by Laurberg.  One of ordinary skill in the art would be motivated to do so to deliver deicing to the most critical areas {Wilson [0051]}.       
33.	A parallel rejection of claim 29 is below as well.
.         
35.	Claims 16-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzner et al. U.S Pre-Grant Publication 2015/0023792) hereinafter Spitzner in view of Haden et al. (U.S Pre-Grant Publication 20150303369) hereinafter Haden.
36.	Regarding claim 16, Spitzner teaches a controller for controlling heating of a wind turbine blade comprising a plurality of heating zones {[0001]}, the controller being adapted to: determine an icing factor based on environmental conditions {[0052]} wherein the icing factor indicates a severity of an icing event across a non-binary distribution {[0052], numerous factors when determining an overall picture for cognitive ice prediction resulting in non-binary icing factor}; determine from a plurality of heating zones, one or more heating zones to activate based on the determined icing factor {[0002]}, wherein each of the plurality of heating zone comprises one or more Electro-Thermal Heating elements {[0002], Figure 5 (210, 211, 212, 213, 214, 220, 221, 222, 223, 230, 231, 232, 24)};, and activate based on the identified power level 
37.	Spitzner teaches identifying a predefined power level to supply to the determined one or more heating zones based on icing factor {[0054], controller which was programmed determines the power level making it predefined}.  Spitzner does not say the words, “identify a percentage of available power to be supplied to the determined one or more heating zones based on the icing factor”.  Haden pertains to a deicing system of a wind turbine.  Haden teaches the controller calculating the deicing operation using a percentage of available power {[0014] and [0049]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have represented the amount of power determined to send to the heating elements of Spitzner as a percentage of available power as taught by Haden.  One of ordinary skill in the art would be motivated to do so in order to optimize the performance of deicing Haden [0014].       
38.	Regarding claim 17, Spitzner further teaches in which the controller is adapted to determine the icing factor based on at least ambient air temperature, liquid water content of the air and wind speed {[0052]}.
39.	Regarding claim 18, Spitzner further teaches in which the controller is adapted to determine the icing factor continuously {[0001]}.
40.	Regarding claim 19, Spitzner further teaches in which the controller is adapted to determine the icing factor at predetermined intervals {[0001]}.
41.	Regarding claim 24, Spitzner further teaches further adapted to: determine a duty cycle for activating the Electro-Thermal Heating elements of the determined one or more heating zones, based on the determined icing factor {[0002] and [0054]}.
42.	Regarding claim 25, Spitzner further teaches  further adapted to: identify a percentage of the duty cycle for activating the Electro-Thermal Heating elements for each of the determined one or more heating zones {[0002] and [0054]}.

44.	Regarding claim 27, Spitzner teaches a wind turbine system comprising:  one or more wind turbine blades {Figure 1 (11)}; one or more Electro-Thermal Heating elements embedded in the one or more wind turbine blades {Figure 3, [0059]}; a controller configured to: determine an icing factor based on environmental conditions {[0052]}, wherein the icing factor indicates a severity of an icing event across a non-binary distribution {[0052], numerous factors when determining an overall picture for cognitive ice prediction resulting in non-binary icing factor}; determine, from the plurality of heating zones, one or more heating zones to activate, based on an identified power level {[0054]}, based on the determined icing factor {[0002]}, wherein each of the plurality of heating zones comprises at least one of the one or more Electro-Thermal Heating elements {[0059]}; and activate the one or more Electro- Thermal Heating Elements corresponding to the determined one or more heating zones to generate heat {[0002]}.
45.	Spitzner teaches identify a power level to supply to the determined one or more heating zones based on icing factor {[0054], controller which was programmed determines the power level making it predefined}.  Spitzner does not say the words, “identify a percentage of available power to be supplied to the determined one or more heating zones based on the icing factor”.  Haden pertains to a deicing system of a wind turbine.  Haden teaches the controller calculating the deicing operation using a percentage of available power {[0014] and [0049]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have represented the amount of power determined to send to the heating elements of Spitzner as a percentage of available power as taught by Haden.  One of ordinary skill in the art would be motivated to do so in order to optimize the performance of deicing Haden [0014].       
46.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Haden as applied to claims 16-19 and 24-27 above, and further in view of Arlaban.

48.	Regarding claim 21, the combination of Spitzner and Arlaban further teaches overriding the triggering of the determination of the icing factor based on wind conditions {Arlaban [0127]}.
49.	Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzner in view of Haden as applied to claims 16-19 and 24-27 above, and further in view of Laurberg.
50.	Regarding claim 30, the combination of Spitzner and Haden teach the controller of claim 16.  The combination of Spitzner and Haden made in the rejection of claim 16, does not teach the precise execution of the controller signals sent to the heating elements in all scenarios; the control signals to the heating elements are what create heating zones.  Laurberg teaches sending different amounts of power to different areas of the blade, where non-adjacent areas receiving similar outputs creating a non-adjacent heating zone {[0064]}.  

52.	A parallel rejection of claim 30 is below as well.
53.	Regarding claim 30, the combination of Spitzner and Haden teach the method of claim 16.  The combination of Spitzner and Haden made in the rejection of claim 16, does not teach the precise execution of the controller signals sent to the heating elements in all scenarios; the control signals to the heating elements are what create heating zones.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the controller of Spitzner send similar signals to non-adjacent heating elements resulting in non-adjacent heating zones.  One of ordinary skill in the art would be motivated to do so to optimally deliver deicing to critical areas {Laurberg [0051]} and the basis of “Obvious to Try”, see MPEP 2143 I (E).  There are only two options for the use of “heating zones”.  The first being a heating zone is a continuous area with no separations or it is discontinuous resulting in non-adjacent regions.  The effects of having non-adjacent regions of heating zones would behave entirely predictably based on the well-known thermal behavior of ice and results in no negatives with regard to an expectation of success.
Conclusion
54.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745